Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erickson (US 2010/0319269), in view of Adefris et al. (US 2012/0227333)..
Regarding claims 1-3, 5-6, 13-16 and 21-26
Erickson discloses a method of making shaped abrasive ceramic particles (paragraph 0022).
Erickson disclose that (b) the cavities of a mold are filled with an abrasive dispersion, (c) drying the volatile component of the dispersion,  removing the precursor shaped particles form the mold, then calcining the precursor shaped particles, and lastly (d) sintering the calcined precursor particles to form alpha alumina particles (paragraph 0066-0067, 0071, 0073-0074).
With respect to (a), Erickson discloses generally equilateral triangle shaped abrasive particles see Figures 1-2. The mold for these particles would necessarily have an outer opening defined by a perimeter, having three edges, where a first region of the perimeter comprises an edge that extends and terminates at first and second corners defining acute interior angles, the perimeter having three corners all defining acute interior angles. Further the mold cavity would be laterally bound by three mold surfaces comprising mold walls which each intersect the perimeter at an edge, a mold bottom in contact with the mold walls, having a depth, and wherein the walls slope inwardly with increasing depth. Here Erickson explicitly teaches that this draft angle of 98 or 120 degrees improves grinding performance. 
Although, Erickson does not teach the use of a curved edge, Erickson does teach or make obvious the other limitations of the claim. However, Adefris also directed to making shaped abrasive particles shows that the edges can be straight or inwardly curved, see Figures 1A-1C and Figures 2A-2C. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Erickson by using one, two or three inwardly curved edges instead of straight edges, with a reasonable expectation of success, as suggested by Adefris.
Erickson teaches that an equilateral triangle may be used. An equilateral triangle would have three angles of 60 degrees, and in the case where there is an inwardly curved edge, the angles would be less than 60 degree. There is not much difference between less than 60 degrees and 55 degrees or even 50 degrees that the skilled artisan would expect a difference in properties. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Further, the skilled artisan would appreciate that a smaller angle would be sharper but weaker, and could adjust the angles through routine experimentation to optimize the performance of the abrasive taking into account the desired sharpness and strength for a desired purpose, absent any evidence of new or unexpected results.
Regarding claim 4
Looking at Figures 2A-2C of Adefris we can see that these are monotonic curves.
Regarding claims 17-18
Erickson teaches the precursor may be a sol gel (paragraph 0006).
Regarding claim 19
Erickson teaches that the shaped abrasive particles pass through an 18 mesh (i.e. 1 millimeter) screen but are retained on a 20 or higher mesh (paragraph 0043).
Regarding claim 20
Erickson teaches particles with a thickness less than 1/3 the width, see Figure 2.
Response to Arguments
	Applicants argue against the prior art rejections. Applicants amendments to the claims overcame the original rejections and they have been withdrawn. To the extent these arguments would apply to the new rejections they are addressed below.
	Applicants argue that there is no motivation to use angles of less than 60 degrees. This is not persuasive and as argued in the new rejection when an equilateral triangle is sued with inwardly curved edges the angle will be less than 60 degrees. Further, applicants have failed to demonstrate any evidence of new or unexpected results for the claimed angle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734